       Case 2:20-cv-00903-RB-CG Document 37 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NORMA RENTERIA,

              Plaintiff,
v.                                                             CV No. 20-903 RB/CG

C.R. BARD, INC., et al.,

              Defendants.


             ORDER GRANTING JOINT MOTION TO STAY DEADLINES

       THIS MATTER is before the Court upon the parties’ Joint Motion to Stay (the

“Motion”), (Doc. 36), filed October 2, 2020. In the Motion, the parties request the Court

stay this case until February 1, 2021, pending finalization of the parties’ settlement

discussions. (Doc. 36 at 2). The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that all discovery and pretrial deadlines in this

matter be stayed until February 1, 2021.

       IT IS FURTHER ORDERED that on or before February 1, 2021, the parties shall

provide a status report of the underlying action and state whether the parties request

that the stay be further extended or that these proceedings move forward

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
